                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

DAVID A. CROWE,                                     )
                                                    )
                         Plaintiff,                 )
                                                    )
           vs.                                      )      Case No. 18-cv-1492-JPG
                                                    )
JOHN LAKIN,                                         )
CHRISTOPHER EALES,                                  )
DAVID JOSEPH,                                       )
                                                    )
                         Defendants.                )


                               MEMORANDUM AND ORDER

GILBERT, District Judge:

           On September 6, 2018, Plaintiff was ordered to pay the full filing fee of $400.00 for this

action, and show cause why his case should not be dismissed for failure to disclose his litigation

history, no later than September 27, 2018. Plaintiff has made no payment toward the $400.00

filing fee he owes in this case. Plaintiff has also failed to respond to the Court’s requirement that

he show cause why the Court should not dismiss his case as a sanction for failure to disclose his

previous strikes and litigation history.

           As Plaintiff has failed to respond to the show cause order, the Court will sanction

Plaintiff for failing to disclose his litigation history by dismissing this action with prejudice. The

filing fee in this case remains due and owing.

           THEREFORE, IT IS HEREBY ORDERED that this case is DISMISSED with

prejudice as a sanction for failing to disclose Plaintiff’s litigation history, including 3 previous

strikes.




                                                   1
       If Plaintiff wishes to appeal this order, he may file a notice of appeal with this Court

within thirty days of the entry of judgment. FED. R. APP. P. 4(a)(4). If Plaintiff does choose to

appeal, he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the

appeal. See FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724,

725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998). Moreover, because Plaintiff has “struck out,” this Court will

not grant him permission to proceed in forma pauperis on appeal. Finally, if the appeal is found

to be nonmeritorious, Plaintiff may also incur another “strike.”

       This case is DISMISSED with prejudice.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: October 26, 2018


                                                     s/J. Phil Gilbert
                                                     United States District Judge




                                                 2
